UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-6301


ROCKLYN HODGE,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:14-cv-00305-JLK-RSB)


Submitted: April 27, 2017                                         Decided: May 4, 2017


Before SHEDD and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rocklyn Hodge, Appellant Pro Se. Jean Barrett Hudson, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rocklyn Hodge, a former federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition, in which he challenged his status as an armed

career criminal based on Johnson v. United States, 559 U.S. 133 (2010), and Descamps v.

United States, 133 S. Ct. 2276 (2013). While this appeal was pending, the United States

District Court for the Southern District of Florida granted Hodge’s authorized successive

28 U.S.C. § 2255 (2012) motion, in which he challenged his status as an armed career

criminal based on Johnson v. United States, 135 S. Ct. 2551 (2015). The district court also

resentenced Hodge to 120 months’ imprisonment with credit for time served and directed

the Bureau of Prisons to release Hodge from custody as expeditiously as possible. We

have confirmed that Hodge has been released from custody.

       Accordingly, we deny Hodge leave to proceed in forma pauperis and dismiss the

appeal as moot. See United States v. Springer, 715 F.3d 535, 540 (4th Cir. 2013)

(“Mootness is a jurisdictional question and thus may be raised sua sponte by a federal court

at any stage of proceedings.”). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2